Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenle et al. (US 2019/0078211, hereinafter Kuenle) in view of Cho et al. (US 2017/0352567, hereinafter Cho). 
 
 
 
With respect to claim 1, Kuenle discloses: 
 A wafer chuck apparatus (100 of fig, 1F), adapted to support a wafer (para 0002; wafer), comprising: a base (123a and 123b), having a holding surface adapted to support the wafer (123a and 123b has top surface to support the wafer); a plurality of passageway pairs (para 0024; one or more gas inlets and one or more gas outlets), disposed in the base, wherein each of the plurality of passageway pairs comprises a gas inlet passageway (140) and a gas outlet passageway (142). 
            Kuenle in the same embodiment does not explicitly disclose a control unit, comprising a plurality of sensors, wherein the plurality of sensors are configured corresponding to the gas inlet passageway and the gas outlet passageway of each of the plurality of passageway pairs. 
            In an another embodiment, Kuenle discloses a control unit (para 0038; control system), comprising a plurality of sensors (para 0040; sensors), wherein the plurality of sensors are configured corresponding to the gas inlet passageway and the gas outlet passageway of each of the plurality of passageway pairs (para 0040). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle’s first embodiment by adding disclosure from second embodiment in order measure different parameters during fabrication process to optimize the process. 
Kuenle discloses that the number and positions of the gas inlets and outlets can be adjusted (para 0024). Kuenle does not explicitly disclose wherein an end of the gas inlet passageway is located on the holding surface, an end of the gas outlet passageway is located on the holding surface, and the wafer is adapted to be disposed on the end of the gas inlet passageway and the end of the gas outlet passageway.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle’s method by adding Cho’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 2, Kuenle further discloses wherein each of the plurality of passageway pairs comprises only one of the gas inlet passageways and one of the gas outlet passageways (para 0024; there can be one gat inlet and one gas outlet).  
With respect to claim 3, Kuenle further discloses wherein the outer contour of the base is substantially a circle (para 0042; cylindrical or any other shape); and one of the diameters of the circle is a perpendicular bisector of the connecting line segment of the gas inlet passageway and the gas outlet passageway of the corresponding passageway pairs (fig. 1F; dimeter of the circle is perpendicular to horizontal gas inlets 140 and gas outlets 142). 
With respect to claim 4, Kuenle further discloses wherein the outer contour of the base is substantially a circle (para 0024; cylindrical); and the gas inlet passageways and the gas outlet passageways of the plurality of passageway pairs are not disposed on a center of the base (para 0024; position of the gas inlets and outlets can vary depending on the shape of the chamber). 
With respect to claim 5, Kuenle further discloses wherein the outer contour of the base is substantially a circle (para 0024); and two of the plurality of passageway pairs are arranged in a point symmetry manner or a line symmetry manner (para 0024; position of the gas inlets and outlets can vary depending on the shape of the chamber). 
 
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenle/Cho and further in view of Bang et al. (US 2007/0076345, hereinafter Bang). 
With respect to claim 6, Kuenle discloses: placing a wafer on a wafer apparatus (para 0035; placing wafer on a susceptor), wherein the wafer chuck apparatus comprises: a base (123a and 123b), having a holding surface adapted to support the wafer (123a and 123b has top surface to support the wafer); a plurality of passageway pairs (para 0024; one or more gas inlets and one or more gas outlets), disposed in the base, wherein each of the plurality of passageway pairs comprises a gas inlet passageway (140) and a gas outlet passageway (142); performing a gas inlet procedure via gas inlet passageways of each of the passageway pairs (para 0024; gas inlets 140 for the ingress of process gases); performing a gas outlet procedure via gas outlet passageways of each of the passageway  pairs (para 0024; gas outlets 142 for egress of process gases). 
            Kuenle in the same embodiment does not explicitly disclose a control unit, comprising a plurality of sensors, wherein the plurality of sensors are configured corresponding to the gas inlet passageway and the gas outlet passageway of each of the plurality of passageway pairs. 

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle’s first embodiment by adding disclosure from second embodiment in order measure different parameters during fabrication process to optimize the process. 
Kuenle discloses that the number and positions of the gas inlets and outlets can be adjusted (para 0024). Kuenle does not explicitly disclose wherein an end of the gas inlet passageway is located on the holding surface, an end of the gas outlet passageway is located on the holding surface, and the wafer is adapted to be disposed on the end of the gas inlet passageway and the end of the gas outlet passageway.
In an analogous art, Cho discloses wherein an end of the gas inlet passageway is located on the holding surface, an end of the gas outlet passageway is located on the holding surface (fig. 1; end of  230 and 232 is located on the holding surface), and the wafer is adapted to be disposed on the end of the gas inlet passageway and the end of the gas outlet passageway (wafer 208 is placed on the end of 230 and 232).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle’s method by adding Cho’s disclosure in order to manufacture a semiconductor device according to required specifications.


In analogous art, Bang discloses measuring the leak rate of each of the passageway pairs by the control unit in a state where the wafer is placed on the wafer chuck apparatus and the gas inlet procedure and the gas outlet procedure are performed (para 0007; measuring gases leak rate); and estimating the wafer bow value of the wafer on the wafer chuck apparatus by the leak rates of the plurality of passageway pairs (para 0004; leakage of the gasses create uneven thickness; estimating uneven thickness/bow of the wafer from determined leakage rate is obvious to one an ordinary skilled in the art). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle/Cho’s method by adding Bang’s disclosure in order to analyses the relations between different parameters to reduce the processing deficiencies. 
With respect to claim 7, Kuenle/Cho/Bang discloses the method of claim 6.         
Kuenle/Cho does not explicitly disclose that the control unit further comprises a database, storing the corresponding data of the leak rate versus the wafer bow value, and the method for measuring wafer bow value further comprises: comparing the data of the leak rate of each of the plurality of passageway pairs with the corresponding data 
In an analogous art, Bang disclose that the control unit further comprises a database, storing the corresponding data of the leak rate versus the wafer bow value (para 0004 and 0007; determining  and storing multiple correlation between the determined value and an estimated value based on the determined value well known in the art) , and the method for measuring wafer bow value further comprises: comparing the data of the leak rate of each of the plurality of passageway pairs with the corresponding data of the leak rate and the wafer bow value in the database to estimate the wafer bow value of the wafer on the wafer chuck apparatus ( determining leak rate and estimating wafer thickness/bow based on the leak rate). 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle/Cho’s method by adding Bang’s disclosure in order to analyses the relations between different parameters to reduce the processing deficiencies.  
With respect to claim 8, Kuenle/Cho/Bang discloses the method of claim 7.         
Kuenle/Cho does not explicitly disclose wherein the step of estimating the wafer bow value of the wafer on the wafer chuck apparatus comprising: comparing the data of the leak rate of each of the plurality of passageway pairs with the corresponding data of the leak rate and the wafer bow value in the database according to a quadratic function of the corresponding data of the leak rate versus the wafer bow value in the database.            

With respect to claim 9, Kuenle further discloses wherein each of the plurality of passageway pairs comprises only one of the gas inlet passageways and one of the gas outlet passageways (para 0024; there can be one gat inlet and one gas outlet). 
With respect to claim 10, Kuenle further discloses wherein the outer contour of the base is substantially a circle (para 0042; cylindrical or any other shape); and one of the diameters of the circle is a perpendicular bisector of the connecting line segment of the gas inlet passageway and the gas outlet passageway of the corresponding passageway pairs (fig. 1F; dimeter of the circle is perpendicular to horizontal gas inlets 140 and gas outlets 142). 
With respect to claim 11, Kuenle further discloses wherein the outer contour of the base is substantially a circle (para 0024; cylindrical); and the gas inlet passageways and the gas outlet passageways of the plurality of passageway pairs are not disposed 
With respect to claim 12, Kuenle further discloses wherein the outer contour of the base is substantially a circle (para 0024); and two of the plurality of passageway pairs are arranged in a point symmetry manner or a line symmetry manner (para 0024; position of the gas inlets and outlets can vary depending on the shape of the chamber).        
	
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenle /Cho/Bang and further in view of Diduck et al. (US 2015/0200254, hereinafert Diduck).
With respect to claim 13, Kuenle discloses:
placing a wafer on a wafer apparatus (para 0035; placing wafer on a susceptor), wherein the wafer chuck apparatus comprises: a base (123a and 123b), having a holding surface adapted to support the wafer (123a and 123b has top surface to support the wafer); a plurality of passageway pairs (para 0024; one or more gas inlets and one or more gas outlets), disposed in the base, wherein each of the plurality of passageway pairs comprises a gas inlet passageway (140) and a gas outlet passageway (142);
performing a gas inlet procedure via gas inlet passageways of each of the passageway pairs (para 0024; gas inlets 140 for the ingress of process gases); performing a gas outlet procedure via gas outlet passageways of each of the passageway  pairs (para 0024; gas outlets 142 for egress of process gases).

	In an another embodiment, Kuenle discloses a control unit (para 0038; control system), comprising a plurality of sensors (para 0040; sensors), wherein the plurality of sensors are configured corresponding to the gas inlet passageway and the gas outlet passageway of each of the plurality of passageway pairs (para 0040).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle’s first embodiment by adding disclosure from second embodiment in order measure different parameters during fabrication process to optimize the process.
Kuenle discloses that the number and positions of the gas inlets and outlets can be adjusted (para 0024). Kuenle does not explicitly disclose wherein an end of the gas inlet passageway is located on the holding surface, an end of the gas outlet passageway is located on the holding surface, and the wafer is adapted to be disposed on the end of the gas inlet passageway and the end of the gas outlet passageway.
In an analogous art, Cho discloses wherein an end of the gas inlet passageway is located on the holding surface, an end of the gas outlet passageway is located on the holding surface (fig. 1; end of  230 and 232 is located on the holding surface), and the wafer is adapted to be disposed on the end of the gas inlet passageway and the end of the gas outlet passageway (wafer 208 is placed on the end of 230 and 232).

Kuenle/Cho does not explicitly disclose performing a method for measuring wafer bow value;  measuring the leak rate of each of the passageway pairs by the control unit in a state where the wafer is placed on the wafer chuck apparatus and the gas inlet procedure and the gas outlet procedure are performed; and estimating the wafer bow value of the wafer on the wafer chuck apparatus by the leak rates of the plurality of passageway pairs.
In analogous art, Bang discloses performing a method for measuring wafer bow value (para 0004 and 0007); measuring the leak rate of each of the passageway pairs by the control unit in a state where the wafer is placed on the wafer chuck apparatus and the gas inlet procedure and the gas outlet procedure are performed (para 0007; measuring gases leak rate); and estimating the wafer bow value of the wafer on the wafer chuck apparatus by the leak rates of the plurality of passageway pairs (para 0004; leakage of the gasses create uneven thickness; estimating uneven thickness/bow of the wafer from determined leakage rate is obvious to one an ordinary skilled in the art).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle/Cho’s method by adding Bang’s disclosure in order to analyse the relations between different parameters to reduce the processing defeciences.
	Kuenle/Cho/Bang does not explicitly disclose a data base, storing a corresponding wafer bow threshold values of a semiconductor process; performing one 
	In an analogous art, Diduck discloses data base, storing a corresponding wafer bow threshold values of a semiconductor process (para 0050 and 0062; bow values has to be stored in the memory for further comparison); performing one of the following procedures according to the corresponding wafer bow threshold value of the semiconductor process and the wafer bow value: performing the semiconductor process; or not performing the semiconductor process (para 0063).Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle/Cho/Bang’s method by adding Diduck’s disclosure in order to improve the statistical analysis to improve the processing.
With respect to claim 14, Kuenle/Cho/Bang/Diduck discloses the semiconductor process flow of claim 13.
Kuenle/Cho/Bang does not explicitly dislcose wherein the database of the control unit further stores standard recipe of the semiconductor process, and the step of performing the semiconductor process comprising: performing the semiconductor process by adjusting at least part of the process parameters the semiconductor process according to the wafer bow value and the standard recipe of the semiconductor process.
In an analogous art, Diduck discloses wherein the database of the control unit further stores standard recipe of the semiconductor process, and the step of performing the semiconductor process comprising: performing the semiconductor process by 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle/Cho/Bang’s method by adding Diduck’s disclosure in order to improve the statistical analysis to improve the processing.
With respect to claim 15, Kuenle/Cho/Bang/Diduck discloses the method of claim 13.
	Kuenle/Cho does not explicitly disclose that the control unit further comprises a database, storing the corresponding data of the leak rate versus the wafer bow value, and the method for measuring wafer bow value further comprises: comparing the data of the leak rate of each of the plurality of passageway pairs with the corresponding data of the leak rate and the wafer bow value in the database to estimate the wafer bow value of the wafer on the wafer chuck apparatus
In an analogous art, Bang disclose that the control unit further comprises a database, storing the corresponding data of the leak rate versus the wafer bow value (para 0004 and 0007; determining  and storing multiple correlation between the determined value and an estimated value based on the determined value well known in the art) , and the method for measuring wafer bow value further comprises: comparing the data of the leak rate of each of the plurality of passageway pairs with the corresponding data of the leak rate and the wafer bow value in the database to estimate the wafer bow value of the wafer on the wafer chuck apparatus ( determining leak rate and estimating wafer thickness/bow based on the leak rate).

With respect to claim 16, Kuenle/Cho/Bang/Diduck discloses the method of claim 15.
	Kuenle/Cho does not explicitly disclose wherein the step of estimating the wafer bow value of the wafer on the wafer chuck apparatus comprising: comparing the data of the leak rate of each of the plurality of passageway pairs with the corresponding data of the leak rate and the wafer bow value in the database according to a quadratic function of the corresponding data of the leak rate versus the wafer bow value in the database.
	In an analogous art, Bang discloses wherein the step of estimating the wafer bow value of the wafer on the wafer chuck apparatus comprising: comparing the data of the leak rate of each of the plurality of passageway pairs with the corresponding data of the leak rate and the wafer bow value in the database according to a quadratic function of the corresponding data of the leak rate versus the wafer bow value in the database (storing and comparing different values and applying quadratic function is well known in the art).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Kuenle/Cho’s method by adding Bang’s disclosure in order to analyse the relations between different parameters to reduce the processing defeciences.
With respect to claim 17, Kuenle further discloses wherein each of the plurality of passageway pairs comprises only one of the gas inlet passageways and one of the gas outlet passageways (para 0024; there can be one gat inlet and one gas outlet).
With respect to claim 18, Kuenle further discloses wherein the outer contour of the base is substantially a circle (para 0042; cylindrical or any other shape); and one of the diameters of the circle is a perpendicular bisector of the connecting line segment of the gas inlet passageway and the gas outlet passageway of the corresponding passageway pairs (fig. 1F; dimeter of the circle is perpendicular to horizontal gas inlets 140 and gas outlets 142).
With respect to claim 19, Kuenle further discloses wherein the outer contour of the base is substantially a circle (para 0024; cylindrical); and the gas inlet passageways and the gas outlet passageways of the plurality of passageway pairs are not disposed on a center of the base (para 0024; position of the gas inlets and outlets can vary depending on the shape of the chamber).
With respect to claim 20, Kuenle further discloses wherein the outer contour of the base is substantially a circle (para 0024); and two of the plurality of passageway pairs are arranged in a point symmetry manner or a line symmetry manner (para 0024; position of the gas inlets and outlets can vary depending on the shape of the chamber).
	
Response to Arguments
This action is response to applicant's communication filed on 11/19/2020.
 Based on new ground of rejection, applicant’s arguments regarding amended claims are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


//MOHAMMAD M CHOUDHRY/ Primary Examiner, Art Unit 2816